DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A flight guidance panel for an aircraft, the flight guidance panel comprising: a housing defining a first longitudinal side and a second longitudinal side; a first flight guidance display disposed in the first longitudinal side of the housing; a second flight guidance display disposed in the second longitudinal side of the housing; a standby display disposed between the first flight guidance display and the second flight guidance display; and a controller configured for: generating at least one functional panel indicating flight parameters on the first flight guidance display and on the second flight guidance display; and generating standby flight information for presentation on the standby display.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 11, An aircraft, comprising: a flight guidance panel comprising: a housing defining a first longitudinal side and a second longitudinal side; a first flight guidance display disposed in the first longitudinal side of the housing; a second flight 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TYLER D PAIGE/Examiner, Art Unit 3661